Campbell, C. J.
In this case plaintiff himself testifies in effect that he built the house in question upon a parol contract, partly performed, for the purchase of the land, and occupied it for some years, and then rented it to a party who was ousted by McLaren under claim of title. Plaintiff could not at the same time treat the house as realty and personalty ; and when he rented the house to a tenant he necessarily rented it as a tenement, to stand where it was. How the assertion of possession of the land with the house on it, and intended to stay on it, could be treated as a conversion of personal property is beyond my understanding of the rules of law.
I think the plaintiff proved himself out of court, and that defendant should have had judgment.
Morse and Ohamplin, JJ., concurred.